Citation Nr: 9930203	
Decision Date: 10/22/99    Archive Date: 10/29/99

DOCKET NO.  98-07 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased rating for residuals of a medial 
meniscectomy right knee, currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	South Carolina Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel


INTRODUCTION

The veteran had active service from April 1968 to March 1972, 
and from June 1972 to June 1994.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 1998 rating decision by the Columbia, 
South Carolina Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The veteran's notice of disagreement 
was received in March 1998.  A statement of the case was 
mailed to the veteran in April 1998.  The veteran's 
substantive appeal was received in May 1998.  


REMAND

The veteran's service-connected right knee disorder is 
currently rated at 10 percent under Diagnostic Code 5257; 
however, VA examination in January 1998 showed degenerative 
joint disease, right knee status post open anterior cruciate 
ligament reconstruction with unknown meniscal pathology.  The 
examiner found that the veteran's limited range of motion and 
tenderness was consistent with severe degenerative joint 
disease.  

In rating the veteran's right knee disability, all applicable 
diagnostic codes must be considered.  In opinions of the 
General Counsel (VAOPGCPREC 23-97 and 9-98), it was held that 
a claimant who has arthritis and subluxation/instability due 
to service-connected knee disability(ies) may be rated 
separately based on limitation of motion and lateral 
instability and subluxation.  The Board believes that the RO 
should give consideration to the aforementioned General 
Counsel opinions in this case.  In doing so, the RO should 
consider that VAOPGCPREC 9-98 indicated that 38 C.F.R. 
§ 4.40, 4.45 and 4.59 appeared to be applicable in rating 
arthritis.

In order to assess the veteran's level of right knee 
disability in light of the General Counsel opinions, the 
Board finds that the veteran should be afforded a VA 
orthopedic examination. 

The law requires full compliance with all orders in this 
remand. Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.  Under 
the circumstances of this case, additional development is 
necessary in order to fulfill the VA's duty to assist.  
Accordingly, this matter is Remanded for the following 
action:

1. The RO should request copies of all VA 
medical records of the veteran which are 
not already in the claims file, including 
any from the VA Medical Center, 
Charleston, and these records should be 
associated with the claims file.

2. The veteran should be afforded a VA 
orthopedic examination to determine the 
nature and extent of all current 
disability of the right knee.  The claims 
file, to include all records added 
pursuant to this REMAND, should be made 
available to the examiner prior to the 
examination.  The examiner should 
indicate if the veteran's service- 
connected right knee disability is 
manifested by arthritis on X-ray, and, if 
so, whether it causes limitation of 
motion or painful motion.  The examiner 
should state whether there is recurrent 
subluxation or, lateral instability, and, 
if so, whether it is slight, moderate or 
severe.

3. The RO should readjudicate the 
veteran's claim for entitlement to an 
increased rating for a service-connected 
right knee disability taking into 
consideration all applicable diagnostic 
codes.  The RO should review and take 
into consideration the directives of  
VAOPGCPREC 23-97 and 9-98 in light of the 
requested VA orthopedic examination.  If 
the action taken is adverse to the 
veteran, he and his representative should 
be furnished a supplemental statement of 
the case that contains a summary of the 
relevant evidence and a citation and 
discussion of the applicable laws and 
regulations.  He should also be afforded 
the opportunity to respond to that 
supplemental statement of the case before 
the claim is returned to the Board.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The veteran need take no action until he is 
further informed, but he may furnish additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.



		
	E. M. KRENZER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).












